Citation Nr: 0115457	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss disability 
and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO in Pittsburgh, 
Pennsylvania. 


FINDINGS OF FACT

1.  An unappealed February 1986 rating decision continued a 
prior denial of service connection for hearing loss.

2.  Evidence received subsequent to the February 1986 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim.


CONCLUSION OF LAW

New and material to reopen the veteran's claim for service 
connection for hearing loss disability has been received.  
38 U.S.C.A. § 5108 (West 1991 ); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

An unappealed rating decision in February 1986 continued a 
prior denial of service connection for hearing loss 
disability on the basis that new and material evidence had 
not been received.  

A March 2000 statement from David E. Fox, D.O. was received 
in April 2000.  The statement notes the veteran had 
documentation which supported ongoing complaints of hearing 
loss that had been present for over 20 years.  The statement 
notes the hearing loss might certainly have been related to 
combat or other reserve related activities.

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 
Vet.App. 273, at 284 (1996). 

The March 2000 statement from Dr. Fox indicating that the 
veteran's hearing loss is possibly related to combat service 
is neither redundant nor cumulative.  Moreover, since it is 
competent evidence of a possible nexus between the veteran's 
hearing loss and service, it is so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.  Accordingly, it is new and material, and the claim 
for service connection for hearing loss disability is 
reopened. 


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim for service 
connection for hearing loss disability is granted.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the veteran's reopened 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that additional medical records pertinent to 
the veteran's reopened claim appear to be available.  In this 
regard, it appears from a February 2000 VA clinical record 
indicating that the veteran had a hearing aid issued by VA 
that VA treatment records pertinent to the veteran's claim 
are available.  

The Board further notes that although the March 2000 medical 
statement is supportive of the veteran's claim, it does not 
assess the likelihood that the veteran's hearing loss is 
related to his military service nor is it clear from the 
statement that the physician's opinion was rendered following 
a review of all records pertinent to the veteran's claim.  
Therefore, it is not adequate for the purpose of adjudicating 
the merits of the veteran's claim.

In light of these circumstances, this case is REMANDED for 
the following action:

1.  The RO should request that the 
veteran identify the VA medical facility 
where he has received treatment for his 
hearing loss from 1998 to the present and 
the names, addresses and approximate 
dates of treatment or evaluation for any 
other health care provider who may 
possess additional records supportive of 
his claim.  Following receipt of the 
above information, the RO should request 
legible copies of all indicated records, 
not already of record.  The health care 
providers contacted should include Dr. 
David E. Fox.

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of the 
outstanding records.

3.  Then, the veteran should be provide a 
VA examination by an examiner with 
appropriate expertise to determine the 
nature, extent and etiology of any 
hearing loss disability present.  All 
indicated testing should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the veteran's hearing 
loss disability, if present, is 
etiologically related to his military 
service.  The rationale for the opinion 
must also be provided.

4.  Then, the RO should ensure that the 
requested development has been completed 
and should undertake any other 
development it determines to be required 
to comply with the notice and duty to 
assist provisions of the VCAA.

5.  Then, the RO should adjudicate the 
veteran's reopened claim on a de novo 
basis.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further consideration, as 
appropriate.

By this remand the Board intimates no opinion as to the 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



